Citation Nr: 1121376	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial increased rating for paranoid schizophrenia, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1996 to September 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for paranoid schizophrenia and evaluated it as 70 percent disabling, effective December 31, 2003.  

In November 2005, the Veteran testified at a personal hearing before the Hearing Officer at the VA Medical and Regional Office Center in Wichita, Kansas.  A transcript of the testimony is in the claims file.

In August 2007, the Board remanded the Veteran's claim seeking service connection for schizophrenia, for further procedural and evidentiary development.  Specifically, the Board requested that the RO 1) obtain the Veteran's private treatment records from various health care facilities where he may have received treatment for his schizophrenia paranoia; and 2) schedule the Veteran for a VA examination to determine the nature and etiology of his schizophrenia paranoia.  Despite requests, the RO was unable to obtain any additional medical records pertaining to treatment the Veteran received for his psychiatric disorder.  In May 2008, the RO initiated a request to schedule the Veteran for a VA examination for his mental disorder.  The examination was completed in May 2008 and June 2008, and copies of the VA examination report and medical opinion have been associated with the Veteran's claims file.  

An Informal Conference between the Decision Review Officer (DRO) and the Veteran's attorney was held in March 2009 via telephone.  The report of said conference is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected schizophrenia paranoia is currently evaluated as 70 percent disabling.  He contends that his psychiatric symptoms are more severe than this current disability rating reflects.  After a complete and thorough review of the claims folder, the Board determines that a remand of this claim is required to allow for further development of the record.  

First, a brief historical overview reflects that in May 2009, in response to the Veteran's September 2008 notice of disagreement (NOD), the RO initiated a request to schedule the Veteran for a new VA examination to determine the current severity of his service-connected schizophrenia paranoia.  However, the Veteran failed to report for this examination.  VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a)(2010).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

In the July 2009 Statement of the Case (SOC), the DRO took note of the Veteran's failure to report for his scheduled VA examination, and confirmed the prior denial of the claim based on the evidence of record.  In his August 2009 substantive appeal, the Veteran, through his representative, contends that the July 2009 SOC mistakenly relied on the Veteran's failure to report to his VA examination as a reason to continue the 70 percent disability rating for his paranoid schizophrenia.  The representative asserts that the Veteran's failure to report for his scheduled VA examination is not relevant to the initial rating of his claim, as the issue on appeal is not merely what the current severity level of his schizophrenia paranoia may be, but also whether he deserved an initial disability rating in excess of 70 percent for his service-connected schizophrenia paranoia based on the evidence of record.  

The Veteran's representative further notes that a copy of the Veteran's Social Security file, which confirms that he was determined to be totally disabled due to his service-connected paranoid schizophrenia, as well as records reflecting the Veteran's social security earnings, have been submitted into the record.  However, the Veteran's Social Security Administration (SSA) records are not associated with the claims file.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board acknowledges that the RO granted the Veteran's claim for total disability based on individual unemployability, as reflected in September 2009 rating decision.  However, since the Veteran specifically asserts that he is in receipt of SSA benefits due to his service-connected paranoid schizophrenia, the VA is obligated to obtain these records.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  

Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2009).  The RO should request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Additionally, in the July 2009 Statement of the Case (SOC), the DRO references VA treatment records issued by the Kansas City VA Medical Center (VAMC) dated from April 2008 to July 2009, which were described as clear for any treatment of the Veteran's service-connected psychiatric condition.  However, it does not appear that any such records have been associated with the claims file.  

The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The above-referenced VA treatment records are currently not associated with the Veteran's claims file, and the Board cannot confirm whether they are clear for any signs of psychiatric problems.  As such, the VA medical records may have a bearing on the Veteran's claim.  On remand the AOJ must attempt to obtain the above-identified VA treatment records, and any other relevant records reviewed by the DRO in making his or her determination.  Any records obtained must be associated with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA treatment records issued at the Kansas City VAMC, dated from April 2008 to July 2009.  Also request any records of relevant psychiatric treatment that the Veteran may have received since July 2009 at the Kansas City VAMC.  Copies of such records which are available should be associated with the claims folder.

2.  The AMC/RO should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3.  After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to initial increased rating for paranoid schizophrenia, currently evaluated as 70 percent disabling.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

